Defendant-appellant questions plaintiff’s recovery of damages for personal 'injuries in a case of negligence. The appeal raises the question as to whether there was a sufficiency of evidence to support the jury’s findings that defendant’s employee was operating its automobile, with its implied permission, at the time of the accident and that his negligent operation was its proximate-cause. There was evidence upon which a reasonable mind could have so determined. Order and judgment affirmed, with costs. Hill, P. J., Heffernan, Brewster and Lawrence, JJ., concur; Foster, J., dissents.